  Case 19-52407      Doc 3     Filed 02/12/19    Entered 02/12/19 13:15:35             Desc Main
                                  Document       Page 1 of 1




                                                Certificate Number: 16199-GAN-CC-032281493


                                                              16199-GAN-CC-032281493




                    CERTIFICATE OF COUNSELING

I CERTIFY that on February 11, 2019, at 6:59 o'clock PM EST, Mark Hutcherson
received from CC Advising, Inc. , an agency approved pursuant to 11 U.S.C. §
111 to provide credit counseling in the Northern District of Georgia, an individual
[or group] briefing that complied with the provisions of 11 U.S.C. §§ 109(h) and
111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   February 11, 2019                       By:      /s/Jonathan Claussen for Sheharyar Khan


                                                Name: Sheharyar Khan


                                                Title:   Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).
